Fourth Court of Appeals
                                          San Antonio, Texas

                                                JUDGMENT
                                              No. 04-12-00836-CV

                                        IN THE MATTER OF J.I.T.

                       From the 289th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-JUV-01954
                           The Honorable Carmen Kelsey, 1 Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

           SIGNED July 10, 2013.


                                                          _____________________________
                                                          Rebeca C. Martinez, Justice




1
    Associate Judge Irma D. Hernandez presided over the October 18, 2012 hearing.